DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Roche Sequencing Solutions, Inc. application filed with the Office on 15 July 2020.

Claims 1-17 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of US Patent Application, 15/410586, filed 19 January 2017, now U.S. Patent #10,718,737, which claims priority from three US Provisional Applications: 62/281,662, 62/281,663, and 62/286,826, all of which were filed 25 January 2016.  Therefore, the instant application has an effective filing date of 25 January 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 15 July 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-16 10of U.S. Patent No. 10,718,737 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of instant claim 1 are recited in at least each of patented claims 1 and 10; the limitations of instant claim 2 are recited by patented claim 2; the limitations of instant claim 3 are recited by patented claim 3; the limitations of instant claim 4 are recited in each of patented claims 1 and 10; the limitations of instant claim 5 are recited by patented claim 4; the limitations of instant claim 6 are recited by patented claim 10; the limitations of instant claim 7 are recited by patented claim 5; the limitations of instant claim 8 are recited by patented claim 11; the limitations of instant claim 9 are recited by patented claim 12; the limitations of instant claim 10 are recited by patented claim 6; the limitations of instant claim 11 are recited by each of patented claims 1 and 10; the limitations of instant claim 12 are recited by patented claim 7; the limitations of instant claim 13 are recited by patented claim 8; the limitations of instant claim 14 are recited by patented claim 13; the limitations of instant claim 15 are recited by patented claim 14; the limitations of instant claim 16 are recited by patented claim 15; and, the limitations of instant claim 17 are recited by patented claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over a published work by Rollings, et al. (“Chapter 5: DNA Characterization with Ion Beam-Sculpted Silicon Nitride Nanopores” in Nanopore-Based Technology, pp. 79-97. Methods in Molecular Biology, vol. 870, Humana Press, 2012; hereinafter, “Rollings,” with reference to the actual work rather than the NIH Public Access version).

Regarding claims 1-4, Rollings discloses a solid-state nanopore system for detection of individual DNA molecules using ion beam sculpting (Abstract; which reads on, “[a] nanopore based sequencing system”).  Rollings teaches silicon nitride nanopore to detect individual DNA molecules was fabricated using ion beam sculpting (IBS), a method that uses broad, low-energy ion beams to create nanopores with dimensions ranging from 2 to 20 nm (which reads on “nanopore sensors having a portion for receiving a fluid”; Abstract).
Rollings further teaches the nanopore system is fabricated as a set of disposable fluid chambers (reading on “a fluid chamber configured to guide the fluid over the . . nanopore sensor[s]”) with an integrated chip sealing face made of molded polydimethylsiloxane (PDMS; inherently an elastomeric material), where said fluid chambers can incorporate press fit seals for electrodes (reading upon “wherein at least a portion of the fluid chamber is made of material that has been molded around at least a portion of an electrode, wherein the material that has been molded around at least the portion of the electrode is an elastomer”) and fluid inlets (reading on “an inlet configured to deliver the fluid into the fluid chamber”) and outlets (reading on “an outlet configured to deliver the fluid out of the fluid chamber”), and wherein the design of such a device allows the efficient of flow of fluid across the chip to avoid dead regions (which reads on “wherein the fluid chamber forms a fluid flow channel that directs the fluid flow above at least . . . the nanopore sensor[s]”; Figure 3; 3.3.2 Fabrication of Chambers, p. 88-89).
Rollings does not explicitly teach a plurality of nanopore sensors, as recited in instant claim 1.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04 (VI)(B)).  Therefore, it would have been obvious to one of ordinary skill in the art to have fabricated a number of nanopore in the same manner as provided by the teachings of Rollings, without the need an inventive step.

Regarding claim 5, Rollings teaches the electrodes are used to measure current flow (Figure 3 caption), therefore at least one of the electrodes may be considered a counter electrode.

Regarding claim 6, Rollings teaches end portions of the electrode exposed inside the fluid chamber (Figure 3).

Regarding claim 7, Rollings teaches a set of disposable fluid chambers with an integrated chip sealing face can be made by PDMS (3.3.2. Fabrication of Chambers, p. 88; Figure 3).

Regarding claim 10, the recitation that the electrode “was connected to a tab portion that has been removed” is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP §2113.

Regarding claim 12, Rollings teaches connection to the electrodes outside of the fluid chamber (Figure 3).

Regarding claim 13, Rollings teaches or renders obvious all the shared limitation with instant claim 1, as outlined above.  Further, Rolling teaches holders with clamps to press the PDMS surfaces against the chip bearing the nanopore (3.3.2. Fabrication of Chambers, p. 88).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rollings in view of a paper published by Collaert, et al. (" Impact of 02-based plasma strip chemistries on the electrochemical behavior of TiN electrodes for biomedical applications", Microelectronic Engineering, vol. 99, p. 6-1 0; Nov 2012; hereinafter,"Collaert").

Regarding claim 9, Rollings teaches the limitation of claim 1, as outlined above.
Rollings teaches the material that comprises the electrodes is silver (3.3.3. Electrode Fabrication, p. 89-90).
However, Collaert discloses work with TiN microelectrodes, wherein TiN is recognized as a favorable electrode material due to it biocompatibility, chemical stability, and CMOS fabrication compatibility (1st ¶, 1. Introduction, p. 6).
At the time of the filing of the present invention, one of ordinary skill in the art would have seen it as obvious to use TiN electrodes within the disclosed measuring device of Rollings as this would be an example of a simple substitution of one known element for another known element, with predictable success (MEPE 2143 (l)(B)).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
29 August 2022